Citation Nr: 1756108	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post cardiac bypass surgery to include as secondary to depressive disorder due to another medical condition, with mixed features and alcohol abuse disorder associated with back strain. 

2.  Entitlement to service connection for chronic prostatitis. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Nelson, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1971 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision denying service connection for coronary artery disease, chronic prostatitis and diabetes mellitus and a June 2013 rating decision denying service connection for obstructive sleep apnea issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The Board observes that the agency of original jurisdiction (AOJ) also issued a May 2016 rating decision granting service connection for depressive disorder and entitlement to TDIU effective July 10, 2012.  In response to a timely notice of disagreement, the AOJ issued a November 28, 2017 statement of the case.  To date, a substantive appeal addressing these issues has not been received.  Accordingly, these matters are not before the Board.

This case is REMANDED to the AOJ for additional evidentiary development.


REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.


Coronary Artery Disease

Upon a review of the record, further development is required prior to the adjudication of the claim of entitlement to service connection for coronary artery disease, status post cardiac bypass surgery to include as secondary to depressive disorder due to another medical condition, with mixed features and alcohol abuse disorder associated with back strain.  See June 2017 statement in support of claim.

The Veteran was afforded an ischemic heart disease VA examination in April 2013.  The April 2013 VA examiner opined that coronary artery disease, status post cardiac bypass surgery was less likely than not related to service.  However, the Veteran has asserted that his coronary artery disease is secondary to his service connected depressive disorder.  An opinion on a secondary basis was not provided.  In light of the deficiency of the April 2013 opinion the Board finds that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to provide the Veteran with an additional VA examination to obtain an opinion regarding the etiology of the Veteran's coronary artery disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

Chronic Prostatitis

The Veteran was afforded a genitourinary VA examination in January 2010.  The January 2010 VA examiner opined that chronic prostatitis was less likely than not related to service.  In his opinion, the examiner stated that the Veteran hand carried medical records pertaining to his chronic prostatitis to the examination and that the Veteran had never obtained the diagnosis of chronic prostatitis.  

However, the record reflects a May 2003 genitourinary VA examination, which diagnosed the Veteran with chronic prostatitis.  In light of the deficiency of the January 2010 opinion the Board finds that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to provide the Veteran with an additional VA examination to obtain an opinion regarding the etiology of the Veteran's chronic prostatitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

In addition, it is unclear whether the records the Veteran hand carried to the January 2010 examination have been associated with the record and therefore must be request from the Veteran by the RO. 

Diabetes Mellitus and Obstructive Sleep Apnea

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran asserts that his claimed diabetes mellitus and obstructive sleep apnea were incurred in service and that he showed symptoms of diabetes mellitus and obstructive sleep apnea, specifically weight gain and trouble sleeping, during active duty.  During the Veteran's March 1978 separation examination it was noted that the Veteran exceeded the weight requirements and he experienced frequent trouble sleeping.  

The Veteran's post-service medical records show current diagnoses of diabetes mellitus and obstructive sleep apnea.  He has not been afforded a VA examination to determine the nature and etiology of his diabetes mellitus or obstructive sleep apnea.  

As the evidence shows that the Veteran's diabetes mellitus and obstructive sleep apnea may be related to his active duty service, VA has a duty to provide a medical examination to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA examination is warranted as there is competent evidence suggesting that his disorders may be related to service; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any coronary artery disease, status post cardiac bypass surgery to include as secondary to depressive disorder due to another medical condition, with mixed features and alcohol abuse disorder associated with back strain.  The claims folder should be made available to the examiner for review. 

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the coronary artery disease was incurred during the Veteran's active military service.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the coronary artery disease is proximately due to or the result of the Veteran's service-connected depressive disorder due to another medical condition, with mixed features and alcohol abuse disorder associated with back strain. 

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the coronary artery disease is aggravated by the Veteran's service-connected depressive disorder due to another medical condition, with mixed features and alcohol abuse disorder associated with back strain.

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of chronic prostatitis.  The claims folder should be made available to the examiner for review. 

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to the following:

(a)  Determine if the Veteran has a current diagnosis of chronic prostatitis, or if prostatitis was manifested at any time since December 2002.  If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence of record.  

(b)  Chronic prostatitis is shown at any time since December 2002, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's chronic prostatitis is causally or etiologically related to the Veteran's period of active service.

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's diabetes mellitus.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's diabetes mellitus was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's obstructive sleep apnea.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

6.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




